DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
101 Rejection
Applicants argue that the claim is an improvement to a technology, specifically that the identified abstract idea solves a bandwidth problem that negatively affects the transmission of data over a network while reducing the battery usage of the claimed monitoring devices.  The examiner identified the abstract idea involving the steps of calculating the first, second and third RMS values.  The claimed storing and transferring is considered to be additional elements.  The limitation of storing, based on applicant’s specification, merely involves a generic computer element for saving the calculated data using the identified abstract idea.  The stored data does not . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) generating machine spectral data based on the operational characteristic signal, the machine spectral data comprising amplitude values and associated frequency values indicative of the operational characteristic of the machine; identifying N number of spectral peaks in the machine spectral data having amplitude values that are greater than the amplitude values of all spectral peaks not included in the N number of identified spectral peaks; calculating a first RMS value indicative of a root mean square of all amplitude values in the machine spectral data having associated frequency values that are less than a frequency value of a lowest-frequency peak of the N number of identified spectral peaks; calculating N-1 number of second RMS values, each indicative of a root mean square of amplitude values in the machine spectral data having associated frequency values falling between the frequency values associated with the N number of identified spectral peaks; and calculating a third RMS value indicative of a root mean square of all amplitude values in the machine spectral data having associated frequency values that are greater than a frequency value of a highest-frequency peak of the N number of identified spectral peaks.  These limitations, based on applicant’s specification, are routed in the concepts of mathematical manipulation of collected data. Therefore, the identified abstract ideas fall within the grouping of mathematical concepts.  This judicial exception is not integrated into a practical application because the claim merely recites generically claimed computer elements, i.e. a communication network and storing data (implying a memory).  These generically claimed computer elements merely act as tools for performing the abstract idea without providing significantly more or implementing the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “sensing” reads as an extra-solution activity related to mere data gathering without providing significantly more.  The claim also recites storing a compressed spectral data set.  The storing data is considered to involve generic computer elements for saving the data calculated using the identified abstract idea, thereby acting as mere tool involved in performing the identified abstract idea.  Lastly, the “transferring” the compressed spectral data over the claimed generic computer element of a network fails to meaningfully limit the claim because it does not require any particular application of the recited calculations, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.

Claims 3, 5, 6, 11-14, 18 further define the abstract idea falling under the grouping of mathematical concepts without providing significantly more or implementing the abstract idea into a technology.

Claims 4 and 19 recite the additional element of storing various data that merely links the abstract idea to a technology/field of use without providing significantly more.  The implied storage reads as a generic computer element that aids in performing the abstract idea without providing significantly more.

Claims 7 and 20 recite the additional element of a vibration sensor.  The limitation is considered to be related to the extra solution activity of data gathering without providing significantly more.

Claims 8, 9, 21 and 22 recite generically claimed computer elements like a collector, a server, a computer and a display.  These generically claimed computer elements merely act as tools for performing the identified abstract idea without providing significantly more or implementing the abstract idea into a practical application.

Claim 10 recite(s identifies N number of spectral peaks in the vibration spectral data having amplitude values that are greater than the amplitude values of all spectral peaks not included in the N number of identified spectral peaks; and generates a compressed vibration spectrum comprising N number of amplitude values and N number of frequency values associated with the N number of spectral peaks; calculates a first RMS value indicative of a root mean square of all amplitude values in the vibration spectral data having associated frequency values that are less than a frequency value of a lowest-frequency peak of the N number of identified spectral peaks; calculates N-1 number of second RMS values, each indicative of a root mean square of amplitude values in the vibration spectral data having associated frequency values falling between the frequency values associated with the N number of identified spectral peaks; and calculates a third RMS value indicative of a root mean square of all amplitude values in the vibration spectral data having associated frequency values that are greater than a  frequency value of a highest-frequency peak of the N number of identified spectral peaks.  These limitations, based on applicant’s specification, are routed in a mathematical manipulation of collected data. Therefore, the identified abstract ideas fall within the grouping of mathematical concepts.  This judicial exception is not integrated into a practical application because the claim recites generically claimed computer elements like a communication network, monitoring device, and a processor.  These generically claimed computer elements merely act as tools for performing the abstract ideas without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the vibration sensor reads as an element that performs the extra-solution activity  of mere data gathering without providing significantly more.  Further, the recitation of a machine merely links the abstract idea to a field of use without providing significantly more or implementing the abstract idea into a practical application.
Claim 17 is rejected similarly to claim 10. 

Claims 15 and 16 further define the generically claimed computer elements without providing significantly more or implementing the abstract idea into a practical application.

The claims are therefore not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Monro (2009/0019128) teaches data compression within a computer for transferring data to other computers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853